Opinion by
Ekwall, J.
It was stipulated that the appraisement of the merchandise and the liquidation of . the entries were made in the same manner, under facts and circumstances the same in all material respects, as the appraisement and liquidation in The Gruen Watch Company v. United States (24 Cust. Ct. 101, C. D. 1216). In accordance with stipulation and following the cited authority it was held that a legal liquidation should be had which would form the basis for a protest in which, should they so desire, the importers may litigate any question presented by such action under section 514, Tariff Act of 1930.